Citation Nr: 0901202	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  03-25 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a left foot 
condition. 

2. Entitlement to service connection for a right foot and 
ankle condition. 

3. Entitlement to service connection for a stomach condition. 

4. Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling. 

5. Entitlement to an increased (compensable) rating for a 
cyst of the right wrist. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
November 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The Board remanded the instant claims in July 2006 for 
further development to include obtaining Social Security 
Administration records and issuance of a statement of the 
case (SOC) for the issues of new and material evidence to 
reopen the claim for service connection for a left foot 
condition, service connection for a stomach condition and a 
right foot and ankle condition, and an increased rating for a 
left knee disability and cyst of the right wrist. 

Although a substantive appeal (VA Form 9) was not issued in 
connection with the above cited claims, it has been held that 
unlike the NOD, the filing of a substantive appeal is not 
jurisdictional.  See Gomez v. Principi, 17 Vet. App. 369 
(2003) (Holding that the penalty of dismissal for failure to 
file a substantive appeal is expressly permissive); Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996);  Rowell v. Principi, 4 Vet. 
App. 9, 17 (1993). In this case, the Board will proceed with 
the evaluation of the claims. 

The issues of the merits of the claim of entitlement to 
service connection for a left foot condition, right foot and 
ankle condition, and stomach condition; and an increased 
rating for a cyst of the right wrist and for a left knee 
disability being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection for a left foot condition was denied by 
rating decision of January 1992. The veteran was notified of 
that decision and of her appellate rights and she did not 
file a timely appeal.

2. Evidence received since the January 1992 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left foot condition. 


CONCLUSIONS OF LAW

1. The January 1992 rating decision which denied service 
connection for a left foot condition is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2. Evidence submitted subsequent to the January 1992 rating 
decision denying service connection for a left foot condition 
is new and material. 38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she has a left foot condition that 
was incurred during active service. She presently argues that 
she has submitted new and material evidence to reopen the 
claim, which was denied in January 1992 and was not then 
appealed. The Board presently finds that new and material 
evidence has been submitted and will reopen the claim. 
Because the Board presently finds that new and material 
evidence sufficient to reopen the claim has been submitted, 
any notice deficiencies under the law do not inure to the 
veteran's prejudice. Bernard v. Brown, 4 Vet. App. 384 (1993) 
(Holding in part that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby. ).


Reopening of the Claim

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2008). 
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim. Manio v. Derwinski, 1 Vet. App 145 (1991). When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105 
(2008). 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a). Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined. Wakeford v. Brown, 8 Vet. App. 237 
(1995). 

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992). Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits. Evans 
v. Brown, 9 Vet. App. 273, 285 (1996). 

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. Regulations were 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim. 38 C.F.R. § 3.156(a). These 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are applicable only to claims 
filed after that date. The regulations in effect prior to 
August 29, 2001, apply to this matter, as the veteran's 
petition to reopen the claim was filed in January 1999. Under 
38 C.F.R. § 3.156(a), for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156. 

Service connection for a left foot condition was denied by 
rating decision of January 1992. The service medical evidence 
was negative for chronic residuals of a left foot condition 
shown at release from active duty, and there was no evidence 
that the current left foot condition had its inception during 
the veteran's period of service. The veteran was sent notice 
of the denial of service connection for a left foot condition 
in a letter of the same month; however, she did not timely 
appeal this decision. 

Evidence submitted since the January 1992 denial of service 
connection includes VA treatment records, VA surgical 
records, a statement from the veteran, and medical records 
used to make a Social Security disability determination. The 
VA surgical and treatment records show ongoing treatment for 
the veteran's left foot condition, specifically for left foot 
bunions and status post left bunionectomy. These records all 
show treatment after service for a left foot condition. The 
veteran also submitted a November 2007 statement in support 
of her claim. She indicated, in pertinent part, that she 
warrants service connection for her left foot condition. She 
relates that because of her left foot, she is no longer able 
to do the things that she was able to do prior to service. 
She also related that she has left foot problems from serving 
13 years in the service. 

For the limited purpose of determining its materiality to 
reopen the claim, the veteran's statement is presumed to be 
credible. Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992). The 
veteran's statement and updated medical records are new, 
because they suggest that she has had continuous symptoms of 
foot problems since active service. The evidence is also 
material as it bears directly and substantially upon the 
claim and coupled with the service medical evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of this claim. Because the veteran has 
presented both new and material evidence, the claim is 
reopened. 


ORDER

New and material evidence to reopen the claim of service 
connection for a left foot condition has been submitted, and 
to this extent only, the claim is granted.


REMAND

Having reopened the claim does not end the Board's inquiry, 
and the presumption of credibility which attached to the 
veteran's statement (to the extent that she is competent to 
make such statements) is no longer applicable. Justus supra.  
VA must now proceed to evaluate the merits of the claim, 
including developing appropriate medical evidence. 

In addition to the left foot disability, the veteran also 
claims service connection for a right foot and ankle 
condition and for a stomach condition. All three of these 
service connection claims have suggestive evidence of 
continuity of symptoms, similar to in-service treatment. In 
service, the veteran had right foot muscle strain, right 
ankle "cramping", a tender right ankle, right shin pain, 
and a right ankle sprain. Since service, she has been treated 
for a right foot bunionectomy and bilateral foot pain. 

As for the veteran's stomach complaints, she had in-service 
treatment for generalized stomach pain, intestinal virus, 
viral gastroenteritis, stomach cramps, vomiting, right lower 
abdominal pain, and lower abdominal pain. She presently makes 
stomach complaints. 

Under 38 C.F.R. § 3.303(b), when the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b). A veteran may utilize "the chronic 
disease shown as such in service" provision when the 
evidence demonstrates: (1) that the veteran had a chronic 
disease in service, or during an applicable presumptive 
period; and, (2) that the veteran presently has the same 
condition. With respect to the first element there are two 
questions; (a) is medical evidence needed to demonstrate the 
existence in service or in the presumption period of such a 
chronic disease, or will lay evidence suffice; and, (b) must 
such evidence be contemporaneous with the time period to 
which it refers, or can post-service or post-presumption-
period evidence address existence in service. Savage v. 
Gober, 10 Vet. App. 488 (1997). 

It has been observed that the answer to inquiry (a) depends 
on whether the disability is of a type that requires medical 
expertise to demonstrate its existence, or whether the 
disability is of the type as to which lay observation is 
competent to identify its existence. Savage, supra; see also 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (Medical 
causation evidence may not be necessary for conditions that 
lend themselves to lay observation such as flat feet); Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Horowitz v. Brown, 5 
Vet. App. 217, 221-22 (1993); Budnick v. Derwinski, 3 Vet. 
App. 185, 186-87 (1992). 

With respect to question (b), it has been observed that 
either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption- period may suffice. The Court noted that the 
language of the regulation (i.e, "first shown as a clear-cut 
clinical entity, at some later date") appears to contemplate 
the use of post- service or post-presumption-period evidence 
of in-service or presumption-period disease. Further, to the 
extent that the language of the regulation is ambiguous, 
"interpretive doubt is to be construed in the veteran's 
favor."  Savage, supra, citing Brown v. Gardner, 513 U.S. 
115, 117-18 (1994). 
It has been held that with respect to element 2, again the 
question becomes whether medical evidence is needed to 
demonstrate that a veteran presently has the same condition 
he or she had in service or during a presumption period or 
whether lay evidence will suffice. Again, the answer depends 
on the nature of the veteran's present condition, i.e., 
whether it is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation. Savage, supra. 

The veteran may clearly provide competent lay evidence to 
report continued symptoms, as opposed to medical causation. 
38 C.F.R. § 3.159; see Layno, supra. 

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim. An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim. 38 C.F.R. § 3.159(c)(4). 

In this case, the veteran will be provided a VA 
orthopedic/podiatric examination(s) to determine the etiology 
of her left foot and right foot and ankle conditions. It 
should be determined if she has a left foot condition and/or 
and right foot and ankle condition that was incurred in 
service. 

She will be provided a VA gastroenterology examination to 
determine the etiology of any stomach condition she may 
presently have and whether that stomach condition is the same 
as that complained of inservice. 

Additionally, the veteran contends that her service-connected 
left knee disability and service-connected cyst of the right 
wrist are more severe than the current evaluations reflect. 
She complains of pain and instability in her left knee and 
pain in her right wrist. 

A review of the record reveals that the veteran did not 
receive a VCAA notice in connection with these claims for 
increase. For an increased rating claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
veteran, that to substantiate a claim, she must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on the veteran's employment and 
daily life. See Vazquez-Flores v. Peake. 

The veteran also must be notified that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which the disability compensation is being 
sought, their severity, and duration and their impact upon 
employment and daily life. Notice must also provide examples 
of the type of medical and lay evidence that the veteran may 
submit that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

The veteran was not informed of what types of evidence to 
provide that would show the severity, duration, and impact of 
the disability upon her employment (if any) and daily life. 

Further, in connection with the veteran's right wrist cyst 
disability, evaluation not only of the range of motion of the 
right wrist should be done, but the scar of the right wrist 
should also be described. As for the veteran's right wrist 
and her left knee, the provisions of In DeLuca v Brown, 8 
Vet. App. 202 (1995), should be addressed. In Deluca, the 
Court held that codes that provide a rating on the basis of 
loss of range of motion mandate consideration of 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). VA's duty 
to assist the veteran includes obtaining a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disabilities. Therefore, prior to 
final adjudication of the claim, the veteran should undergo a 
VA examination of both the left knee and the right wrist 
which addresses pain on use, flare-ups, weakened movement, 
excess fatigability, or incoordination and discusses the 
criteria set forth in DeLuca. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for left foot, 
right foot and ankle, gastrointestinal,  
and left knee conditions that are not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder. 

2. After the passage of a reasonable 
amount of time or upon the veteran's 
response, the veteran will undergo a VA 
orthopedic/podiatry examination to 
ascertain whether any current left and/or 
right foot/ankle disorder(s) are related 
to any in-service incident. The following 
considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After conducting any necessary 
clinical studies and appropriate 
interviews with the veteran, the 
examiner must address whether the 
veteran has a left foot and/or right 
foot and ankle disorder that is the 
result of service. If the examiner 
is unable to make a determination 
without resorting to mere 
speculation the examiner should so 
state. A rationale must be provided 
for any findings rendered. 

3. The veteran will undergo a VA 
gastroenterology examination to ascertain 
whether any current stomach disorder is 
related to any in-service incident. The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be made available 
to the examiner for review in 
conjunction with the examination, 
and the examiner must specifically 
acknowledge receipt and review of 
these materials in any report 
generated.

b. After conducting any necessary 
clinical studies and appropriate 
interviews with the veteran, the 
examiner must address whether the 
veteran has a stomach disorder that 
is the result of service. If the 
examiner is unable to make a 
determination without resorting to 
mere speculation the examiner should 
so state. A rationale must be 
provided for any findings rendered. 

4. Relative to her left knee disability 
and cyst of the right wrist disabilities, 
send the veteran a notice letter which 
advises her of the information and 
evidence not of record that is necessary 
to substantiate the claims. The notice 
letter should inform the veteran about 
the information and evidence to provide 
that would show the severity, duration, 
and impact of the veteran's left knee 
condition and cyst of the right wrist 
upon employment and daily life. 

5. If appropriate, the RO/AMC should 
schedule the veteran for an appropriate 
VA orthopedic examination to assess the 
severity of her service- connected left 
knee and cyst of the right wrist 
disabilities. 

6. Following such development, the RO/AMC 
should review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

7. The RO/AMC should readjudicate the 
claims for service connection for left 
foot, right foot and ankle, and stomach 
disorders and increased ratings for the 
veteran's left knee and right wrist 
disabilities. If any such action does not 
resolve the claims, the RO/AMC shall 
issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


